15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22                    Main Document
                                                 Pg 1 of 32


 Robert J. Feinstein
 Bradford J. Sandler
 PACHULSKI STANG ZIEHL &
    JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 E-Mail: rfeinstein@pszjlaw.com
         bsandler@pszjlaw.com

 Counsel for the Official Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                     Chapter 11

     THE GREAT ATLANTIC & PACIFIC TEA                           Case No. 15-23007 (RDD)
     COMPANY, INC., et al.,
                                                                (Jointly Administered)
                    Debtors.1


                SUMMARY COVER SHEET TO THE ELEVENTH APPLICATION
                 OF PACHULSKI STANG ZIEHL & JONES LLP FOR INTERIM
                  ALLOWANCE OF COMPENSATION FOR PROFESSIONAL
                 SERVICES RENDERED AND REIMBURSEMENT OF ACTUAL
                 AND NECESSARY EXPENSES INCURRED AS COUNSEL FOR
               THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
              THE PERIOD FROM DECEMBER 1, 2018 THROUGH MARCH 31, 2019

        In accordance with the Local Rules for the Southern District of New York, Pachulski
 Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”), counsel for the Official Committee of
 Unsecured Creditors (the “Committee”) for the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”), submits this summary (this “Summary”) of fees and
 expenses sought as actual, reasonable, and necessary in the fee application to which this

 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save, Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The location of the Debtors’ corporate headquarters is 19 Spear
 Road, Suite 310, Ramsey, NJ.




 DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22                    Main Document
                                                 Pg 2 of 32


 Summary is attached (the “Application”)2 for the period from December 1, 2018 through March
 31, 2019 (the “Application Period”).

         PSZJ submits the Application as an interim fee application in accordance with the Order
 Pursuant to 11 U.S.C. §§ 105(a), 330, 331, Fed. R. Bankr. P. 2016, and Local Rule 2016-1
 Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
 Professionals dated September 1, 2015 [Docket No. 765] (the “Interim Compensation Order”).

 Name of applicant                                                  Pachulski Stang Ziehl & Jones LLP

 Name of client                                                     Official Committee of Unsecured Creditors

Time period covered by this application                             December 1, 2018 - March 31, 2019
Total compensation sought this period                               $16,342.25
Total expenses sought this period                                   $85.13
 Petition date                                                      July 19, 2015

 Retention date                                                     Effective July 24, 2015

 Date of order approving employment                                 September 22, 2015
Total compensation approved by interim order to date                $2,597,633.88
Total expenses approved by interim order to date                    $28,627.03
Total allowed compensation paid to date                             $2,574,090.01
Total allowed expenses paid to date                                 $28,627.03
 Blended rate in this application for all attorneys                 $565.91
 Blended rate in this application for all timekeepers               $411.64
Compensation sought in this application already paid
pursuant to a monthly compensation order but not                    $4,302.00
yet allowed
Expenses sought in this application already paid pursuant
                                                                    $47.73
to a monthly compensation order but not yet allowed
 Number of professionals included in this application               7
If applicable, number of professionals in this application
                                                                    N/A
not included in staffing plan approved by client
If applicable, difference between fees budgeted and
                                                                    N/A
compensation sought for this period
Number of professionals billing fewer than 15 hours to
                                                                    7
the case during this period



 2
   Capitalized terms used but not otherwise defined in this Summary shall have the meanings ascribed to such terms
 in the Application.



 DOCS_NY:39152.1 00263/002                               2
15-23007-rdd        Doc 4367    Filed 06/05/19 Entered 06/05/19 14:31:22             Main Document
                                             Pg 3 of 32



Are any rates higher than those approved or disclosed at
                                                           Yes. The total fees sought in this Application
retention? If yes, calculate and disclose the total
                                                           using rates disclosed in the retention application
compensation sought in this application using the rates
                                                           is $13,603.75.
originally disclosed in the retention application

 This is a:           Monthly    x Interim        Final Application.

 Dated: June 5, 2019
        New York, New York                PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Robert J. Feinstein
                                          Robert J. Feinstein
                                          Bradford J. Sandler
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: rfeinstein@pszjlaw.com
                                                  bsandler@pszjlaw.com

                                          Counsel for the Official Committee of Unsecured
                                          Creditors




 DOCS_NY:39152.1 00263/002                        3
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22                    Main Document
                                                 Pg 4 of 32


 Robert J. Feinstein
 Bradford J. Sandler
 PACHULSKI STANG ZIEHL &
    JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 E-Mail:        rfeinstein@pszjlaw.com
                bsandler@pszjlaw.com

 Counsel for the Official Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                     Chapter 11

     THE GREAT ATLANTIC & PACIFIC TEA                           Case No. 15-23007 (RDD)
     COMPANY, INC., et al.,
                                                                (Jointly Administered)
                    Debtors.1


               ELEVENTH APPLICATION OF PACHULSKI STANG ZIEHL
            & JONES LLP FOR INTERIM ALLOWANCE OF COMPENSATION
          FOR PROFESSIONAL SERVICES RENDERED AND REIMBURSEMENT
           OF ACTUAL AND NECESSARY EXPENSES INCURRED AS COUNSEL
            FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
         FOR THE PERIOD FROM DECEMBER 1, 2018 THROUGH MARCH 31, 2019

                  Pachulski Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”), attorneys for the

 Official Committee of Unsecured Creditors (the “Committee”) of the debtors and debtors in

 possession in the above-captioned cases (the “Debtors”), hereby submits its eleventh interim fee



 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save, Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The location of the Debtors’ corporate headquarters is 19 Spear
 Road, Suite 310, Ramsey, NJ.



 DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22             Main Document
                                                 Pg 5 of 32


 application (the “Application”) for the period from December 1, 2018 through March 31, 2019 (the

 “Application Period”) in accordance with the Order Pursuant to 11 U.S.C. §§ 105(a), 330, 331,

 Fed. R. Bankr. P. 2016, and Local Rule 2016-1 Establishing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals dated September 1, 2015

 [Docket No. 765] (the “Interim Compensation Order”). In support of the Application, PSZJ

 submits the declaration of Robert J. Feinstein (the “Feinstein Declaration”) attached hereto as

 Exhibit A and incorporated herein by reference. In further support of the Application, PSZJ

 respectfully states as follows:

                                           Preliminary Statement

                  1.         PSZJ requests: (a) interim allowance and payment of compensation in the

 amount of $16,342.25 for fees on account of reasonable and necessary professional services

 rendered to the Committee by PSZJ; and (b) reimbursement of actual and necessary costs and

 expenses in the amount of $85.13 incurred by PSZJ during the Application Period. PSZJ

 reserves the right to apply in the future for reimbursement of actual and necessary costs and

 expenses, if any, incurred by members of the Committee in connection with their service as

 members of the Committee during the Application Period.

                                      Jurisdiction and Basis for Relief

                  2.         The United States Bankruptcy Court for the Southern District of New

 York (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

 matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                  3.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                  4.         The bases for the relief requested herein are sections 330 and 331 of title

 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 2016 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-1(a) of the Local


 DOCS_NY:39152.1 00263/002                             2
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22           Main Document
                                                 Pg 6 of 32


 Rules for the Southern District of New York (the “Local Rules”), the Amended Guidelines for

 Fees and Disbursements for Professionals in Southern District of New York Bankruptcy Cases

 (the “Local Guidelines”), and the Interim Compensation Order.

                                                Background

                  5.         On July 19, 2015 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating

 their businesses and managing their properties as debtors in possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these

 cases.

                  6.         On July 24, 2015, the Office of the United States Trustee (the “UST”)

 appointed the Committee pursuant to section 1102 of the Bankruptcy Code. The Committee

 consists of: (i) 1199SEIU Health Care Employees Pension Fund; (ii) Basser-Kaufman, Inc.;

 (iii) C&S Wholesale Grocers, Inc.; (iv) CBA Industries, Inc.; (v) McKesson Corporation;

 (vi) Pension Benefit Guaranty Corporation; and (vii) United Food and Commercial Workers

 International Union.

                  7.         On September 1, 2015, the Court entered the Interim Compensation Order,

 which sets forth the procedures for interim compensation and reimbursement of expenses for all

 retained professionals in these cases.

 A.       PSZJ Retention

                  8.         On August 28, 2015, the Committee filed the Application of the Official

 Committee of Unsecured Creditors of the Debtors to Retain and Employ Pachulski Stang Ziehl &

 Jones LLP as Counsel Nunc Pro Tunc to July 24, 2015 [Docket No. 676]. On September 22,

 2015 the Court entered an Order Authorizing and Approving the Employment of Pachulski Stang

 Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc


 DOCS_NY:39152.1 00263/002                            3
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22          Main Document
                                                 Pg 7 of 32


 to July 24, 2015 (the “Retention Order”) [Docket No. 1059]. The Retention Order authorized

 PSZJ to be compensated on an hourly basis and to be reimbursed for actual and necessary out-of-

 pocket expenses.

                  9.         On December 23, 2015, PSZJ filed the Declaration of Robert J. Feinstein

 in Furtherance of Order Authorizing and Approving the Employment of Pachulski Stang Ziehl &

 Jones LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to July

 24, 2015 [Docket No. 2161], which disclosed hourly rate changes for PSZJ professionals

 effective January 1, 2016.

                  10.        On October 28, 2016, the Committee filed the Application of the Official

 Committee of Unsecured Creditors to Amend Retention of Pachulski Stang Ziehl & Jones LLP as

 Counsel [Docket No. 3280] (the “Application to Amend”). On November 17, 2016, the Court

 entered an Order Authorizing and Approving the Employment of Pachulski Stang Ziehl & Jones

 LLP as Counsel to the Official Committee of Unsecured Creditors of the Debtors, signed on

 November 16, 2016 [Docket No. 3314] (the “Amended Retention Order”), modifying the

 retention terms of PSZ&J and authorizing PSZ&J to pursue avoidance actions under sections

 544, 547, 549, and 550 (the “Avoidance Actions”) on a partial contingency fee basis effective as

 of November 16, 2016.

                  11.        Specifically, the Amended Retention Order authorizes compensation

 payable to PSZ&J, subject to Court approval and in accordance with section 330 of the

 Bankruptcy Code, on (A) the greater of (i) thirty-three percent (33%) of the gross recovery to the

 estates from each Avoidance Action; or (ii) (a) an hourly basis charged at fifty (50) percent of

 PSZ&J's standard hourly rates then in effect for work expended in pursuing an Avoidance




 DOCS_NY:39152.1 00263/002                            4
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22                   Main Document
                                                 Pg 8 of 32


 Action, plus (b) reimbursement of all actual and necessary expenses.2 The Amended Retention

 Order also provides that the Prepetition PIK Notes Secured Parties and Prepetition Convertible

 Notes Secured Parties shall pay the fees incurred in the pursuit of any Avoidance Action to a

 maximum amount of 33% of the cash recovery from each Avoidance Action (the “Lender Paid

 Percentage”), and to the extent the fees of such Avoidance Action exceed this amount, the estates

 shall pay the difference between the amount due under paragraph 10(a) of the Application to

 Amend and the Lender Paid Percentage. Reimbursement of expenses for the pursuit and

 settlement of the Avoidance Actions shall be payable first from the recovery of such Avoidance

 Action, and second from the estates.

                  12.        PSZJ bills its time and expenses for services provided under the Retention

 Order to matter 002 (“Matter 002”) and bills its time and expenses for services related to

 Avoidance Actions provided under the Amended Retention Order to matter 003 (“Matter 003”).

                  13.        On January 25, 2017, PSZJ filed the Declaration of Robert J. Feinstein in

 Furtherance of Order Authorizing and Approving the Employment of Pachulski Stang Ziehl &

 Jones LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to July

 24, 2015 [Docket No. 3417], which disclosed hourly rate changes for PSZJ professionals

 effective January 1, 2017.

                  14.        On December 21, 2017, PSZJ filed the Declaration of Robert J. Feinstein

 in Furtherance of Order Authorizing and Approving the Employment of Pachulski Stang Ziehl &

 Jones LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to July




 2
   PSZ&J will seek allowance and payment of the contingency fee portion in connection with the pursuit of
 Avoidance Actions and related expenses in later application(s). This Application only covers the reduced hourly
 rate component of the fees incurred in Matter 003 during the Application Period in accordance with the Amended
 Retention Order.



 DOCS_NY:39152.1 00263/002                               5
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22          Main Document
                                                 Pg 9 of 32


 24, 2015 [Docket No. 3956] (the “2018 Supplemental Declaration”), which disclosed hourly rate

 changes for PSZJ professionals effective January 1, 2018.

                  15.        On January 23, 2018, PSZJ filed the Amended Declaration of Robert J.

 Feinstein in Furtherance of Order Authorizing and Approving the Employment of Pachulski

 Stang Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro

 Tunc to July 24, 2015 [Docket No. 3982], which amended the 2018 Supplemental Declaration.

                  16.        On January 8, 2019, PSZJ filed the Declaration of Robert J. Feinstein in

 Furtherance of Order Authorizing and Approving the Employment of Pachulski Stang Ziehl &

 Jones LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to July

 24, 2015 [Docket No. 4272], which disclosed hourly rate changes for PSZJ professionals

 effective January 1, 2019.

 B.      Compensation Paid and Its Source

                  17.        All services for which PSZJ requests compensation were performed for or

 on behalf of the Committee. PSZJ has received no payment and no promises for payment from

 any source other than the Debtors for services rendered or to be rendered in any capacity

 whatsoever in connection with the matters covered by this Application. There is no agreement or

 understanding between PSZJ and any other person other than the partners of PSZJ for the sharing

 of compensation to be received for services rendered in these cases. PSZJ has not received a

 retainer in these cases.

 C.      Monthly Fee Statements for the Application Period

                  18.        PSZJ has filed and served the following monthly fee statements (the “Prior

 Monthly Statements”) for the periods December 1, 2018 through March 31, 2019, pursuant to the




 DOCS_NY:39152.1 00263/002                            6
15-23007-rdd          Doc 4367       Filed 06/05/19 Entered 06/05/19 14:31:22                   Main Document
                                                  Pg 10 of 32


 Interim Compensation Order.3 To date, no objections to any Prior Monthly Statement have been

 filed.

            Date            Period        Requested          Requested               Fees            Expenses
           Filed           Covered          Fees             Expenses                Paid              Paid
          01/18/19
                       12/01/18 –
           Docket                            $5,377.50              $47.73          $2,657.60               $47.73
                       12/31/18
          No. 4286
          05/16/19
                       01/01/19 –
           Docket                            $6,649.50              $37.40               $0.00               $0.00
                       01/31/19
          No. 4355
          05/16/19
                       02/01/19 –
           Docket                            $1,681.25                $0.00           Pending             Pending
                       02/28/19
          No. 4356
          05/16/19
                       03/01/19 –
           Docket                            $2,634.00                $0.00           Pending             Pending
                       03/31/19
          No. 4357

                           Statement of Services Rendered and Time Expended

                     19.     Pursuant to the Local Guidelines, the Firm has classified all services

 performed for which compensation is sought for this period into one of several major categories.

 The Firm attempted to place the services performed in the category that best relates to the service

 provided. However, because certain services may relate to one or more categories, services

 pertaining to one category may in fact be included in another category.

                     20.     Exhibit B sets forth a timekeeper summary that includes the respective

 names, positions, department, bar admissions, hourly billing rates and aggregate hours spent by

 each PSZJ professional and paraprofessional that provided services to the Committee during the

 Application Period. The rates charged by PSZJ for services rendered to the Committee are the

 same rates that PSZJ charges generally for professional services rendered to its non-bankruptcy

 clients.


 3
  PSZJ’s invoices containing a complete itemization of all time records and expenses for PSZJ’s professionals and
 paraprofessionals for the Application Period were attached to the Prior Monthly Statements.



 DOCS_NY:39152.1 00263/002                               7
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22             Main Document
                                                 Pg 11 of 32


                  21.        Exhibit C sets forth a task code summary that includes the aggregate

 hours per task code spent by PSZJ professionals and paraprofessionals in rendering services to

 the Committee during the Application Period.

                  22.        Exhibit D sets forth a disbursement summary that includes the aggregate

 expenses, organized by general disbursement categories, incurred by PSZJ in connection with

 services rendered to the Committee in Matter 002 during the Application Period.

                  23.        Exhibit E-1 contains copies of the Budget (defined below) and Staffing

 Plan (defined below).

                  24.        Exhibit E-2 is a chart comparing the hours and fees set forth in the Budget

 to the hours and fees for which PSZJ seeks compensation during the Application Period.

                  25.        Exhibit F is a chart setting forth the Customary and Comparable

 Compensation Disclosures.

        Services Rendered and Disbursements Incurred During the Application Period

                                                (Matter .002)

 A.      Case Administration

                  26.        Time billed to this category relates to work regarding administration of

 these cases. During the Application Period, the Firm, among other things: (1) maintained a

 memorandum of critical dates and (2) conferred regarding case administration issues.

                             Fees: $1,254.00                       Hours:         2.20

 B.      Claims Administration/Objection

                  27.        Time billed to this category relates to work regarding claims

 administration and claims objections. During the Application Period, the Firm conferred and

 corresponded with parties regarding certain claims, stipulations, and case status.

                             Fees: $521.50                         Hours:         0.70


 DOCS_NY:39152.1 00263/002                            8
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22               Main Document
                                                 Pg 12 of 32


 C.      Compensation of Professionals (Others)

                  28.        Time billed to this category relates to work regarding the compensation of

 professionals. During the Application Period, the Firm reviewed and analyzed fee applications

 and invoices relating to other professionals.

                             Fees: $1,155.00                       Hours:          1.20

 D.      Operations

                  29.        Time billed to this category includes services relating to the Debtors’

 operations. During the Application Period, the Firm reviewed and analyzed the Debtors’

 monthly operating report.

                             Fees: $287.50                         Hours:          0.30

 E.      PSZ&J Compensation

                  30.        Time billed to this category relates to the preparation of the Firm’s

 monthly fee statements and its tenth interim fee application.

                             Fees: $5,534.00                       Hours:          14.00

 F.      PSZ&J Retention

                  31.        During the Application Period, the Firm prepared its declaration regarding

 supplement rate changes.

                             Fees: $428.50                         Hours:          1.10

 G.      Stay Litigation

                  32.        Time billed to this category relates to the automatic stay and relief from

 stay motions. During the Application Period, the Firm reviewed a stipulation granting relief

 from stay.

                             Fees: $277.50                         Hours:          0.30




 DOCS_NY:39152.1 00263/002                             9
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22               Main Document
                                                 Pg 13 of 32


 H.      Tax Issues

                  33.        During the Application Period, the Firm corresponded with various parties

 regarding tax refunds.

                             Fees: $1,110.00                       Hours:          1.20

        Services Rendered and Disbursements Incurred During the Application Period

                                                (Matter .003)

 I.      Avoidance Actions

                  34.        Time billed to this category relates to work regarding the recovery of

 preferential transfers. During the Application Period, the Firm, among other things:

 (1) conferred and corresponded regarding various issues with respect to preference actions,

 including mediation, release and payments, and outstanding matters; (2) reviewed and analyzed

 the global settlement; (3) performed work regarding settlement offers and counter-offers; (4)

 maintained a settlement tracking chart; and (6) drafted a certification of preference settlements.

                             Fees: $4,719.00                       Hours:          13.80

 J.      Hearing

                  35.        Time billed to this category relates to the firm’s attendance at hearings.

                             Fees: $171.75                         Hours:          0.30

 K.      PSZ&J Compensation

                  36.        Time billed to this category relates to the preparation of the Firm’s

 contingency fee application and correspondence regarding the same.

                             Fees: $883.50                         Hours:          4.60


                  37.        The nature of work performed by PSZJ is fully set forth in the invoices

 attached to the Prior Monthly Statements. These are PSZJ’s normal hourly rates for work of this



 DOCS_NY:39152.1 00263/002                            10
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22          Main Document
                                                 Pg 14 of 32


 character. The reasonable value of the services rendered by PSZJ for the Committee during the

 Application Period is $16,342.25.

                  38.        In accordance with the factors enumerated in section 330 of the

 Bankruptcy Code, it is respectfully submitted that the amount requested by PSZJ is fair and

 reasonable given (a) the complexity of the cases, (b) the time expended, (c) the nature and extent

 of the services rendered, (d) the value of such services, and (e) the costs of comparable services

 other than in a case under the Bankruptcy Code. Moreover, PSZJ has reviewed the requirements

 of the Local Rules, the Local Guidelines, and the Interim Compensation Order, and believes that

 this Application complies with such rule and order.

                             Actual and Necessary Expenses Incurred by PSZJ

                  39.        As summarized in Exhibit D attached hereto, PSZJ has incurred a total of

 $85.13 in expenses on behalf of the Committee during the Application Period for which it seeks

 reimbursement.

                  40.        PSZJ customarily charges $0.10 per page for photocopying expenses and

 $0.10 per page for scanning and printing charges. PSZJ’s photocopying machines automatically

 record the number of copies made when the person that is doing the copying enters the client’s

 account number into a device attached to the photocopier. PSZJ summarizes each client’s

 photocopying charges on a daily basis.

                  41.        PSZJ charges $1.00 per page for out-going facsimile transmissions. There

 is no additional charge for long distance telephone calls on faxes. The charge for outgoing

 facsimile transmissions reflects PSZJ’s calculation of the actual costs incurred by PSZJ for the

 machines, supplies and extra labor expenses associated with sending telecopies and is reasonable

 in relation to the amount charged by outside vendors who provide similar services. PSZJ does

 not charge the Committee for the receipt of faxes in this Case.


 DOCS_NY:39152.1 00263/002                           11
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22            Main Document
                                                 Pg 15 of 32


                  42.        With respect to providers of on-line legal research services (e.g., LEXIS

 and Westlaw), PSZJ charges the standard usage rates these providers charge for computerized

 legal research. PSZJ bills its clients the actual amounts charged by such services, with no

 premium. Any volume discount received by PSZJ is passed on to the client.

                  43.        PSZJ believes the foregoing rates are the market rates that the majority of

 law firms charge clients for such services. In addition, PSZJ believes that such charges are in

 accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

 Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

 charges.

                                          Budget and Staffing Plan

                  44.        PSZJ provided to the Committee a budget (the “Budget”) and staffing plan

 (the “Staffing Plan”) for the Application Period. Copies of the Budget and Staffing Plan are

 attached as Exhibit E-1. Attached as Exhibit E-2 is a comparison of the hours and fees

 budgeted for each task code category to which PSZJ professionals and paraprofessionals billed

 time during the Application Period against the hours and fees for which PSZJ seeks

 compensation for during the Application Period. As set forth in Exhibit E-2, PSZJ’s fees are

 less than the budgeted amount by $8,657.75.

                                            Reservation of Rights

                  45.        It is possible that some professional time expended or expenses incurred

 by PSZJ or Committee member expenses incurred during the Application Period are not

 reflected in this Application. PSZJ reserves the right to include such amounts in future fee

 applications.




 DOCS_NY:39152.1 00263/002                            12
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22            Main Document
                                                 Pg 16 of 32


                                                    Notice

                  46.        Pursuant to the Interim Compensation Order, notice of the Application has

 been served upon: (i) the Debtors c/o The Great Atlantic & Pacific Tea Company, Inc., 19 Spear

 Road, Suite 310, Ramsey, NJ 07446; (ii) the attorneys for the Debtors, Weil, Gotshal & Manges

 LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Ray C. Schrock, P.C., Garrett A.

 Fail, Esq., and Sunny Singh, Esq.); (iii) the U.S. Trustee, 201 Varick Street, Suite 1006, New

 York, New York 10014 (Attn.: Brian Masumoto, Esq.); and (iv) the attorneys for Fortress Credit

 Corp., as agent for the DIP Lender, Jones Day, 250 Vesey Street, New York, New York 10281-

 1047 (Attn.: Scott J. Greenberg, Esq.) (collectively, the “Notice Parties”). PSZJ submits that no

 other or further notice need be provided.

                                              No Prior Request

                  47.        No prior application for the relief requested herein has been made to this

 or any other court.

                        [REST OF THIS PAGE INTENTIONALLY LEFT BLANK]




 DOCS_NY:39152.1 00263/002                            13
15-23007-rdd        Doc 4367   Filed 06/05/19 Entered 06/05/19 14:31:22           Main Document
                                            Pg 17 of 32


                  WHEREFORE, PSZJ respectfully requests that this Court enter an order:

 (a) allowing PSZJ (i) interim compensation for services rendered and expenses incurred during

 the Application Period in the amount of $16,342.25 of fees on account of reasonable and

 necessary professional services rendered to the Committee by PSZJ and (ii) reimbursement of

 actual and necessary costs and expenses in the amount of $85.13; (b) authorizing the Debtors to

 pay the unpaid balance of such amounts to PSZJ; and (c) granting any other relief that this Court

 deems necessary and appropriate.


 Dated: June 5, 2019
        New York, New York               PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Robert J. Feinstein
                                         Robert J. Feinstein
                                         Bradford J. Sandler
                                         780 Third Avenue, 34th Floor
                                         New York, NY 10017
                                         Telephone: (212) 561-7700
                                         Facsimile: (212) 561-7777
                                         Email: rfeinstein@pszjlaw.com
                                                 bsandler@pszjlaw.com

                                         Counsel for the Official Committee of Unsecured
                                         Creditors




 DOCS_NY:39152.1 00263/002                      14
15-23007-rdd        Doc 4367   Filed 06/05/19 Entered 06/05/19 14:31:22   Main Document
                                            Pg 18 of 32


                                         EXHIBIT A

                                     Feinstein Declaration




 DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22                    Main Document
                                                 Pg 19 of 32


 Robert J. Feinstein
 Bradford J. Sandler
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel for the Official Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                     Chapter 11

     THE GREAT ATLANTIC & PACIFIC TEA                           Case No. 15-23007 (RDD)
     COMPANY, INC., et al.,
                                                                (Jointly Administered)
                    Debtors.1


                   DECLARATION OF ROBERT J. FEINSTEIN IN SUPPORT
                      OF ELEVENTH APPLICATION OF PACHULSKI
                       STANG ZIEHL & JONES LLP FOR INTERIM
                  ALLOWANCE OF COMPENSATION FOR PROFESSIONAL
                SERVICES RENDERED AND REIMBURSEMENT OF ACTUAL
                 AND NECESSARY EXPENSES INCURRED AS COUNSEL FOR
               THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
              THE PERIOD FROM DECEMBER 1, 2018 THROUGH MARCH 31, 2019

                  I, Robert J. Feinstein, declare under penalty of perjury pursuant to 28 U.S.C.

 § 1746 and pursuant to Rule 2016 of the Federal Rules of Bankruptcy Procedure and Rule 2016-




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The location of the Debtors’ corporate headquarters is 19 Spear
 Road, Suite 310, Ramsey, NJ



 DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22          Main Document
                                                 Pg 20 of 32


 of the Local Rules for the Bankruptcy Court for the Southern District of New York that the

 following is true and correct:

                  1.         I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP

 (“PSZJ” or the “Firm”), with offices located at 780 Third Avenue, 34th Floor, New York, New

 York 10017. I am duly admitted to practice law in, among other places, the State of New York

 and the United States District Court for the Southern District of New York.

                  2.         I have personally reviewed the information contained in the Application,

 and believe its contents to be true and correct to the best of my knowledge, information and

 belief. In addition, I believe that the Application complies with the Local Rules for the Southern

 District of New York and the Amended Guidelines for Fees and Disbursements for Professionals

 in Southern District of New York Bankruptcy Cases.

                  3.         All services for which PSZJ requests compensation were performed for or

 on behalf of the Committee. PSZJ has received no payment and no promises for payment from

 any source other than the Debtors for services rendered or to be rendered in any capacity

 whatsoever in connection with the matters covered by this Application. There is no agreement or

 understanding between PSZJ and any other person other than the partners of PSZJ for the sharing

 of compensation to be received for services rendered in these cases. PSZJ has not received a

 retainer in these cases.

                  4.         PSZJ makes the following disclosures pursuant to the Guidelines for

 Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013.

                  5.         The Court authorized the Committee to retain PSZJ as their attorneys in

 these chapter 11 cases pursuant to the Order Authorizing and Approving the Employment of




 DOCS_NY:39152.1 00263/002                            2
15-23007-rdd          Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22           Main Document
                                                   Pg 21 of 32


 Pachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured

 Creditors Nunc Pro Tunc to July 24, 2015 [Docket No. 1059] entered on September 22, 2015.

 The billing rates in this Application are higher than those disclosed and approved at retention.

                     6.       Seven professionals and three paraprofessionals are included in this

 Application. Of those professionals, seven billed fewer than 15 hours during the Application

 Period. Of the paraprofessionals, two billed fewer than 15 hours during the Application Period.

                     7.       PSZJ provided the Budget and Staffing Plan contained in Exhibit E-1 to

 the Committee.2 As set forth in Exhibit E-2, PSZJ billed $8,657.75 less than the budgeted

 amount of fees for the Application Period.

                     8.       In accordance with the U.S. Trustee Guidelines, PSZJ responds to the

 questions identified therein as follows:

                     Question 1: Did PSZJ agree to any variations from, or alternatives to, PSZJ’s

                     standard or customary billing rates, fees or terms for services pertaining to this

                     engagement that were provided during the application period? If so, please

                     explain.

                     Answer: No.

                     Question 2: If the fees sought in the Application as compared to the fees

                     budgeted for the time period covered by the Application are higher by 10% or

                     more, did PSZJ discuss the reasons for the variation with the client?

                     Answer: The fees sought in this Application do not exceed the fees budgeted for

                     the time period covered by this Application by 10% or more.




 2
     The Budget and Staffing Plan pertain only to Matter 002.



 DOCS_NY:39152.1 00263/002                                  3
15-23007-rdd        Doc 4367     Filed 06/05/19 Entered 06/05/19 14:31:22            Main Document
                                              Pg 22 of 32


                  Question 3: Have any of the professionals included in the Application varied

                  their hourly rate based on geographic location of the bankruptcy case?

                  Answer: No.

                  Question 4: Does the Application include time or fees related to reviewing or

                  revising time records or preparing, reviewing or revising invoices?

                  Answer: No.

                  Question 5: Does the Application include time or fees for reviewing time records

                  to redact any privileged or other confidential information? If so, please quantify

                  hours and fees.

                  Answer: No.

                  Question 6: Does the Application include any rate increases since PSZJ’s

                  retention in these cases?

                  Answer: Yes. On January 8, 2019, PSZJ filed the Declaration of Robert J.

                  Feinstein in Furtherance of Order Authorizing and Approving the Employment of

                  Pachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of

                  Unsecured Creditors Nunc Pro Tunc to July 24, 2015 [Docket No. 4272], which

                  disclosed hourly rate changes for PSZJ professionals effective January 1, 2019.

                  The increased rates are annual adjustments that reflect, among other things, the

                  individual’s capabilities and years of experience and other internal and external

                  economic conditions. The hourly rates are PSZJ’s standard hourly rates for work

                  of this nature, and are set at a level designed to fairly compensate PSZJ for the

                  work of its attorneys and paraprofessionals and to cover fixed and routine

                  overhead expenses. PSZJ submits that its rates are consistent with market rates




 DOCS_NY:39152.1 00263/002                          4
15-23007-rdd        Doc 4367    Filed 06/05/19 Entered 06/05/19 14:31:22            Main Document
                                             Pg 23 of 32


                  and reasonable based on the customary compensation charged by comparably

                  skilled practitioners in cases other than cases under the Bankruptcy Code.


                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 is true and correct to the best of my knowledge and belief.



 Dated: June 5, 2019                                   /s/ Robert J. Feinstein
                                                       Robert J. Feinstein




 DOCS_NY:39152.1 00263/002                         5
       15-23007-rdd         Doc 4367    Filed 06/05/19 Entered 06/05/19 14:31:22              Main Document
                                                     Pg 24 of 32

                                                       EXHIBIT B

                                               Timekeeper Summary

                                                                                             TOTAL
    NAME OF                                   YEAR             YEAR OF          HOURLY                     TOTAL
                               TITLE                                                         HOURS
  PROFESSIONAL                              ADMITTED         PARTNERSHIP         RATE                   COMPENSATION
                                                                                             BILLED
Robert J. Feinstein       Partner               1982               2001          $1,145.00       0.10              $114.50
*Robert J. Feinstein      Partner               1982               2001           $572.50        0.30              $171.75
Bradford J. Sandler       Partner               1996               2010           $975.00        1.60             $1,560.00
Bradford J. Sandler       Partner               1996               2010           $925.00        2.20             $2,035.00
*Bradford J. Sandler      Partner               1996               2010           $487.50        0.90               $438.75
*Andrew W. Caine          Partner               1983               1989           $497.50        1.60               $796.00
Colin R. Robinson         Of Counsel            2001               N/A            $795.00        0.40              $318.00
*Beth E. Levine           Of Counsel            1993               N/A            $375.00        2.70             $1,012.50
*Jeffrey P. Nolan         Of Counsel            1992               N/A            $375.00        3.20             $1,200.00
*Jeffrey P. Nolan         Of Counsel            1992               N/A            $397.50        1.30               $516.75
*Steven W. Golden         Associate             2015               N/A            $495.00        0.10                $49.50
*Steven W. Golden         Associate             2015               N/A            $247.50        0.20                $49.50
La Asia S. Canty          Paralegal             N/A                N/A            $395.00       12.60             $4,977.00
La Asia S. Canty          Paralegal             N/A                N/A            $375.00        3.00             $1,125.00
*La Asia S. Canty         Paralegal             N/A                N/A            $187.50        5.90             $1,106.25
*La Asia S. Canty         Paralegal             N/A                N/A            $197.50        0.90              $177.75
Patricia J. Jeffries      Paralegal             N/A                N/A            $395.00        0.70              $276.50
Patricia J. Jeffries      Paralegal             N/A                N/A            $375.00        0.30              $112.50
*Patricia J. Jeffries     Paralegal             N/A                N/A            $187.50        0.20                $37.50
*Mike A. Matteo           Paralegal             N/A                N/A            $175.00        1.10               $192.50
*Mike A. Matteo           Paralegal             N/A                N/A            $187.50        0.40                $75.00
Total                                                                                           39.70            $16,342.25

         * These hours represent time billed at a reduced rate of 50% of hourly billing rate pursuant to the
         Amended Retention Order (defined herein) for services provided solely in connection with work related
         to the Avoidance Actions in Matter 003.




         DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367    Filed 06/05/19 Entered 06/05/19 14:31:22     Main Document
                                             Pg 25 of 32


                                            EXHIBIT C

                                       Task Code Summary


                                                                                Matter 002

         Code                        Description              Hours           Amount
          CA         Case Administration                          2.20          $1,254.00
          CO         Claims Administration/Objections             0.70            $521.50
         CPO         Compensation of Prof./Others                 1.20          $1,155.00
          OP         Operations                                   0.30            $287.50
          PC         PSZ&J Compensation                          14.00          $5,534.00
          PR         PSZ&J Retention                              1.10            $428.50
          SL         Stay Litigation                              0.30            $277.50
          TI         Tax Issues                                   1.20          $1,110.00
         Total                                                   21.00         $10,568.00


                                                                                Matter 003

       Code          Description                           Hours           Amount
         AC          Avoidance Actions                             13.80         $4,719.00
         HE          Hearing                                         0.3           $171.75
          PC         PSZ&J Compensation                             4.60           $883.50
       Total                                                       18.70         $5,774.25




 DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367   Filed 06/05/19 Entered 06/05/19 14:31:22   Main Document
                                            Pg 26 of 32


                                         EXHIBIT D

                                   Disbursement Summary


                                                                             Matter 002

                       Expenses (by Category)                   Amounts
             Conference Call                                               $17.86
             Federal Express                                               $17.67
             Postage                                                       $49.60
             Total                                                         $85.13




 DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367   Filed 06/05/19 Entered 06/05/19 14:31:22   Main Document
                                            Pg 27 of 32


                                        EXHIBIT E-1

                                    Budget & Staffing Plan




 DOCS_NY:39152.1 00263/002
 15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22      Main Document
                                                  Pg 28 of 32


                                 Pachulski Stang Ziehl & Jones LLP Budget
                                    (December 1, 2018 - March 31, 2019)

 Matter                        Description                Projected Total Hours   Projected Total Fees
                                                            12/01/18- 03/31/19     12/01/18- 03/31/19

  AA        Asset Analysis/Recovery                                 0.00                         $0.00
  AC        Avoidance Actions                                      15.00                     $6,000.00
  AD        Asset Disposition                                       0.00                         $0.00
   BL       Bankruptcy Litigation                                   0.00                         $0.00
  CA        Case Administration                                     5.00                     $2,000.00
  CO        Claims Admin/ Objections                                2.50                     $1,000.00
  CPO       Compensation of Professionals/ Others                   5.00                     $2,000.00
   EB       Employee Benefits/Pension                               0.00                         $0.00
   EC       Executory Contracts                                     0.00                         $0.00
   FF       Financial Filings                                       0.00                         $0.00
   FN       Financing                                               0.00                         $0.00
  GC        General Creditors Comm.                                 0.00                         $0.00
  HE        Hearing                                                 2.50                     $1,000.00
   IC       Insurance Coverage                                      0.00                         $0.00
  JSR       Joint Status Report                                     0.00                         $0.00
  MC        Meeting of Creditors                                    0.00                         $0.00
  NT        Non-Working Travel                                      0.00                         $0.00
   OP       Operations                                              2.50                     $1,000.00
   PC       PSZJ Compensation                                      20.00                     $8,000.00
   PR       PSZ&J Retention                                         2.50                     $1,000.00
   PD       Plan & Disclosure Statement                             0.00                         $0.00
   RP       Retention of Professionals                              0.00                         $0.00
   SL       Stay Litigation                                         2.50                     $1,000.00
   TI       Tax Issues                                              5.00                     $2,000.00
TOTAL                                                              62.50                    $25,000.00

                              Staffing Plan (December 1, 2018 - March 31, 2019)

Projected
Staffing
Partner     Four
Counsel     Four
Associate   One
Paralegal   Four
Case Mgt    None
Asst




  DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367   Filed 06/05/19 Entered 06/05/19 14:31:22   Main Document
                                            Pg 29 of 32


                                        EXHIBIT E-2

                                     Budget Comparison




 DOCS_NY:39152.1 00263/002
  15-23007-rdd         Doc 4367    Filed 06/05/19 Entered 06/05/19 14:31:22         Main Document
                                                Pg 30 of 32



                           Pachulski Stang Ziehl & Jones LLP Budget Comparison
                                    (December 1, 2018 - March 31, 2019)


                                           Projected    Actual Total   Projected
                                                                                             Actual
                                          Total Hours      Hours       Total Fees
Matter               Description                                                           Total Fees
                                           12/01/18-     12/01/18-     12/01/18-
                                                                                       12/01/18- 03/31/19
                                           03/31/19      03/31/19       03/31/19

 AA      Asset Analysis/Recovery               0.00           0.00           $0.00                   $0.00
 AC      Avoidance Actions                    15.00          13.80       $6,000.00               $4,719.00
 AD      Asset Disposition                     0.00           0.00           $0.00                   $0.00
 BL      Bankruptcy Litigation                 0.00           0.00           $0.00                   $0.00
 CA      Case Administration                   5.00           2.20       $2,000.00               $1,254.00
 CO      Claims Admin/ Objections              2.50           0.70       $1,000.00                 $521.50
         Compensation of Professionals/
 CPO                                           5.00           1.20       $2,000.00               $1,155.00
         Others
 EB      Employee Benefits/Pension             0.00           0.00           $0.00                   $0.00
 EC      Executory Contracts                   0.00           0.00           $0.00                   $0.00
  FF     Financial Filings                     0.00           0.00           $0.00                   $0.00
 FN      Financing                             0.00           0.00           $0.00                   $0.00
 GC      General Creditors Comm.               0.00           0.00           $0.00                   $0.00
 HE      Hearing                               2.50           0.30       $1,000.00                 $171.75
  IC     Insurance Coverage                    0.00           0.00           $0.00                   $0.00
 JSR     Joint Status Report                   0.00           0.00           $0.00                   $0.00
 MC      Meeting of Creditors                  0.00           0.00           $0.00                   $0.00
 NT      Non-Working Travel                    0.00           0.00           $0.00                   $0.00
 OP      Operations                            2.50           0.30       $1,000.00                 $287.50
 PC      PSZJ Compensation                    20.00          18.60       $8,000.00               $6,417.50
 PR      PSZ&J Retention                       2.50           1.10       $1,000.00                 $428.50
 PD      Plan & Disclosure Statement           0.00           0.00           $0.00                   $0.00
 RP      Retention of Professionals            0.00            $0.00         $0.00                   $0.00
  SL     Stay Litigation                       2.50           0.30       $1,000.00                 $277.50
  TI     Tax Issues                            5.00           1.20       $2,000.00               $1,110.00
TOTAL                                         62.50          39.70      $25,000.00              $16,342.25




    DOCS_NY:39152.1 00263/002
15-23007-rdd        Doc 4367   Filed 06/05/19 Entered 06/05/19 14:31:22    Main Document
                                            Pg 31 of 32


                                          EXHIBIT F

                       Customary and Comparable Compensation Disclosures




 DOCS_NY:39152.1 00263/002
                                15-23007-rdd        Doc 4367        Filed 06/05/19 Entered 06/05/19 14:31:22                   Main Document
                                                                                 Pg 32 of 32


                                      CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES WITH FEE APPLICATIONS

                                               (See Guidelines C.3. for definitions of terms used in this Exhibit.)


                                                                                                                      BLENDED HOURLY RATE
                                    CATEGORY OF TIMEKEEPER
                      (using categories already maintained by the firm)                           BILLED OR COLLECTED                               BILLED

                                                                                           Firm or offices for preceding year,              In this fee application
                                                                                                  excluding bankruptcy*

                        Sr./Equity Partner/Shareholder                                                     $925.00                                               $763.58

                        Of Counsel                                                                         $780.00                                               $400.95
                        Associate (4-6 years since first admission)                                        $525.00                                               $330.00
                        Paralegal                                                                          $370.00                                               $321.91

                        All timekeepers aggregated                                                        $770.00**                                              $411.64

* Represents approximate blended hourly rate. Non-estate work for PSZ&J represents a de minimis amount of the Firm’s revenues as the Firm’s engagements are primarily on
behalf of debtors, official committees, and other estate-billed constituencies. For the fiscal year ending 2017, non-estate work represented approximately 2-3% of the Firm’s
revenues. In 2018, non-estate work represented approximately 4-5% of the Firm’s revenues, and in 2019, it is expected that non-estate work will represent approximately 4-5% of
the Firm’s revenues.

**Represents an estimate for the aggregate blended hourly rate for all timekeepers on non-estate work.


 Case Name:                 The Great Atlantic & Pacific Tea Company, Inc., et al.
 Case Number:               15-23007 (RDD)
 Applicant's Name:          Pachulski Stang Ziehl & Jones LLP
 Date of Application:       06/05/19
 Interim or Final:          Interim




DOCS_NY:39152.1 00263/002
